EXHIBIT 10.2

Certain identified information has been excluded from this exhibit because such
information both (i) is not material and (ii) would likely cause competitive
harm if publicly disclosed. Excluded information is indicated with brackets and
asterisks.

 

University of Pennsylvania

 

Fourth Amendment to License Agreement

 

This Fourth Amendment to License Agreement (this “Fourth Amendment”) effective
as of  April 4, 2019 (this “Fourth Amendment Effective Date”), is made by and
between The Trustees of the University of Pennsylvania (“Penn”) and REGENXBIO
Inc. (“Company”) (collectively, the “Parties”) and amends the License Agreement
between the Parties, which was effective as of February 24, 2009, as
subsequently amended by a First Amendment dated March 6, 2009, a Second
Amendment dated September 9, 2014, and a Third Amendment dated April 29, 2016
(the “License Agreement”).  All capitalized terms used but not defined herein
shall have the meaning set forth in the License Agreement.

 

BACKGROUND

 

WHEREAS, there is a Sponsored Research Agreement between the Parties, which has
an effective date of December 1, 2014, as subsequently amended by the First
Amendment to Sponsored Research Agreement dated April 30, 2016, the Second
Amendment to Sponsored Research Agreement dated December 21, 2016, the Third
Amendment to Sponsored Research Agreement dated December 23, 2016, the Fourth
Amendment to Sponsored Research Agreement dated June 15, 2017, the Fifth
Amendment to Sponsored Research Agreement dated January 18, 2018, the Sixth
Amendment to Sponsored Research Agreement dated June 20, 2018, and the Seventh
Amendment to Sponsored Research Agreement dated December 18, 2018 (“2014 SRA”),
and the 2014 SRA includes research relating to Batten disease as part of the
Sponsored Research (as defined in the 2014 SRA);

 

WHEREAS, Penn has agreed to grant Company a license under the Institution
Intellectual Property (as defined in the 2014 SRA) in the 2014 SRA; and

 

WHEREAS, the Parties desire that the License Agreement be amended as set forth
below to reflect the rights and licenses granted to Company in accordance with
the 2014 SRA;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be bound, hereby mutually agree to the
following:

 

1.

The following definitions shall be added to Section 1.2 of the License Agreement
and incorporated in its entirety:

 

“Background Know-How” means all:

 

(i)Know-How that (a) was developed by Dr. Wilson, or other Penn researchers
working under his direct supervision, at Penn, and (b) is related to the adeno

 

--------------------------------------------------------------------------------

 

associated virus technology platform discovered by Dr. Wilson at Penn prior to
September 9, 2014 or is related to the adeno associated virus technology
platform discovered by Dr. Wilson at Penn during the performance of a Company
sponsored research program after September 9, 2014, and (c) is owned by Penn,
and (d) is necessary or useful for the practice of the Patent Rights in
connection with the manufacture, use, sale, importation and/or other
exploitation of the Licensed Products or the practice of the Licensed Processes
in the Territory in the Field of Use, including, without, limitation, any
Know-How necessary for the Company to  manufacture or have manufactured the
materials produced by the Penn Vector Core or Dr. Wilson's lab at Penn; and

 

(ii)Penn Study Data; and

 

(iii)any and all information, discoveries, software, methods, works of
authorship, techniques, formulae, data, biological materials, processes,
unpatentable inventions and other know-how, not including the Patent Rights,
that (a) was developed on or after October 1, 2015 by Dr. Wilson, or other Penn
researchers working under his direct supervision, at Penn, and (b) is related to
Batten disease, and (c) is owned by Penn, and (d) is necessary or useful for the
practice of the Patent Rights in connection with the manufacture, use, sale,
importation and/or other exploitation of the Licensed Products or the practice
of the Licensed Processes in the Territory in the Batten Field of Use.

 

“Batten’s Field of Use” means the treatment of a form of Batten disease known as
late infantile ceroidal lipofuscinosis (LINCL) via AAV mediated gene therapy
delivery of tripeptidyl peptidase 1 (TPP1).

 

2.

The following definitions in Section 1.2 of the License Agreement shall be
amended and restated in their entirety as follows:

 

“Field of Use” means any and all fields of use, except with respect to (i) the
Patent Rights listed in Exhibit A, Part 2 and all related Know-How and data, for
which the Field of Use is limited to viral vector mediated gene therapy, and
(ii) the Penn Study Data, for which the Field of Use is limited to the treatment
of familial hypercholesterolemia (FH).  For clarity, the Field of Use includes
the Batten Field of Use.

 

2

--------------------------------------------------------------------------------

 

“Patent Rights” means:

 

(i)all of Penn’s patent rights represented by or issuing from the United States
patents and patent applications (including provisional patent applications)
listed in Exhibit A, as well as any continuations, continuations-in-part (to the
extent the inventions claimed or disclosed in any such patent or patent
applications are directed to subject matter specifically described in the patent
or patent applications listed in Exhibit A), divisionals, reexaminations,
renewals, re-issues, substitutions, extensions and foreign counterparts of any
of the foregoing, and all other patents and patent applications that claim
priority from or have common priority with any of the foregoing patents and
patent applications (to the extent the inventions claimed or disclosed in any
such patent or patent applications are directed to subject matter specifically
described in the patent or patent applications listed in Exhibit A) and
including any patents issuing from any of the foregoing; and

 

(ii)all patentable inventions (to the extent they are or become available for
license) that (a) were discovered by Dr. Wilson, or other Penn researchers
working under his direct supervision at Penn and (b) (I) are related to the
adeno associated virus technology platform discovered by Dr. Wilson at Penn
prior to the Effective Date or under the SRA, or (II) are necessary or useful
for the practice of Penn’s patent rights in the Batten’s Field of Use and
conceived and reduced to practice on or after October 1, 2015; and (c) are owned
and controlled by Penn.

 

“SRA” means each of: 1) the Sponsored Research Agreement between the Company and
Penn effective as of February 24, 2009, as subsequently amended; 2) the
Sponsored Research Agreement between the Company and Penn effective as of
November 1, 2013 and any subsequent amendments thereof; and 3) the 2014 SRA and
any future amendments thereof.

 

3.

Section 3 is hereby amended to add Section 3.1.1 after Section 3.1 as follows:

 

3.1.1  Upfront Fees.  In partial consideration of the licenses and rights
granted to Company in this Agreement, Company shall pay Penn a one-time upfront
fee of [****] within [****] of the Fourth Amendment Effective Date.

 

3

--------------------------------------------------------------------------------

 

4.

New Section 3.2(d) of the License Agreement is hereby added as set forth below:

 

“3.2(d) In addition to the royalty due under this Section 3.2, Company shall pay
to Penn a [****] additional royalty percentage on Net Sales of Licensed
Pharmaceutical Products in the Batten Field of Use sold by Company and its
Affiliates and an additional [****] royalty percentage received by Company from
third parties on Net Sales of Licensed Pharmaceutical Products in the Batten
Field of Use by such third parties.  For example, for Net Sales of Licensed
Pharmaceutical Products using a novel AAV sold by Company or its Affiliates
where annual Net Sales are greater than or equal to [****], the royalty is
[****] for such Licensed Pharmaceutical Products in the Batten Field of Use.  As
a further example, for Net Sales of Licensed Pharmaceutical Products sold by
third parties where third party annual Net Sales are greater than or equal to
[****], Company shall pay Penn [****] of the royalties received by Company from
third parties for such Licensed Pharmaceutical Products in the Batten Field of
Use.”

 

5.

The last paragraph of Section 3.2 of the License Agreement is amended and
restated in its entirety as follows:

 

“Notwithstanding the foregoing (i) in no event shall the [****] paid to Penn by
the Company pursuant to Sections 3.2(c) and 3.2(d) above, [****] that would be
payable to Penn by the Company on such Net Sales of Licensed Pharmaceutical
Products sold by Company and (ii) in no event shall [****] be payable in
connection with any [****].  No royalties other than the payments set forth
herein shall be due in connection with the exercise of the rights granted
herein.  [****].”

 

6.

The following provision shall be added to the License Agreement as Section 3.3
and incorporated in its entirety:

 

3.3 Development Milestones.  In partial consideration of the rights and licenses
granted to Company under the Agreement, Company shall pay Penn the following
milestone payments within [****] after the first achievement of each event for
the first Licensed Product in the Batten Field of Use to achieve the following
milestone events:

 

Development Milestone

Milestone Payment

1. First dosing of the first human subject in a Phase 1/2 Clinical Trial in the
Batten Field of Use

 

[****]

2. First dosing of the first human subject in a Phase 3 Clinical Trial in the
Batten Field of Use

 

[****]

3. BLA Acceptance in the Batten Field of Use in the United States

 

[****]

4. Receipt of Marketing Authorization in the Batten Field of Use outside of the
United States

 

[****]

Total

[****]

4

--------------------------------------------------------------------------------

 

 

For clarity, the milestone payments set forth in Section 3.3 are [****] with
respect to the first Licensed Product in the Batten Field of Use to achieve the
foregoing milestone events, regardless of the total number of Licensed Products
arising in the Batten Field of Use that achieve the milestone event, and
regardless of whether the milestone is achieved by Company, any Affiliate, or
any sublicensee.  

 

7.

The following provision shall be added to the License Agreement as Section 3.4
and incorporated in its entirety:

 

3.4 Net Sales Milestones.  In partial consideration of the rights and licenses
granted to Company under this Agreement, Company shall pay Penn the following
milestone payments within [****] following the end of the calendar year during
which annual Net Sales of Licensed Products within the Batten Field of Use
achieve the sales milestones indicated below, regardless of whether the
milestone is achieved by Company, any Affiliate, or any sublicensee:

 

Milestone

Milestone Payment

1. Annual worldwide Net Sales of Licensed Products within the Batten Field of
Use are [****]

 

[****]

2. Annual worldwide Net Sales of Licensed Products within the Batten Field of
Use are [****]

 

[****]

Total

[****]

 

For clarity, the foregoing annual Net Sales milestones are [****] Licensed
Products within the Batten Field of Use achieve the above annual Net Sales.  In
addition, in the event that the second annual Net Sales milestone is met with
respect to Licensed Products within the Batten Field of Use prior to the
achievement of the first annual Net Sales milestone, then the first annual Net
Sales milestone with respect to Licensed Products shall also be due along with
the payment of the second annual Net Sales milestone.  

 

8.

Section 3.5 of the License Agreement shall be amended as follows:

 

a.The heading “A. In all Fields of Use other than the Batten Field of Use” shall
be added before the table listing the Date of Sublicense Grant and Sublicensing
Fees.

 

b.The following shall be added after the table listing the Date of Sublicense
Grant and Sublicensing Fees:

 

5

--------------------------------------------------------------------------------

 

B.In the Batten Field of Use:

 

Date of Sublicense Grant

Sublicensing Fees

During the period commencing on the Fourth Amendment Effective Date and ending
the day prior to the first dosing of the first human subject in a Phase 1/2
Clinical Trial

 

[****]

Any date on or after the first dosing of the first human subject in a Phase 1/2
Clinical Trial

[****]

 

9.

The following definitions shall be added to Section 3.8 of the License Agreement
and incorporated herein in their entirety:

 

“BLA” means a New Drug Application filed with the FDA as described in 21 C.F.R.
§ 314, a Biological License Application pursuant to 21 C.F.R. § 601.2, or any
equivalent or any corresponding application for Marketing Authorization in any
country or regulatory jurisdiction other than the United States.

 

“Marketing Authorization” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products in a country
or regulatory jurisdiction.

 

10.

Exhibit A of the License Agreement is hereby amended and restated in its
entirety to add the Patent Rights as set forth in Appendix A to this Fourth
Amendment.  

 

11.

To Penn’s knowledge through its Penn Center for Innovation, as of the Fourth
Amendment Effective Date, Penn does not Control any patent or patent application
related to the Batten disease clinical candidate RGX-181 ([****]) (the “Batten
Clinical Candidate”) transgene and expression cassette (other than the Patent
Rights set forth in Appendix A to this Fourth Amendment) that would necessarily
be infringed by the use or sale of a Licensed Product containing the Batten
Clinical Candidate within the Batten Field of Use.  If it is determined that as
of the Fourth Amendment Effective Date Penn Controls a patent or patent
application directly related to the Batten Clinical Candidate transgene and
expression cassette (other than the Patent Rights set forth in Appendix A) that
was conceived and reduced to practice solely in the Wilson Lab and that would
necessarily be infringed by the use or sale of a Licensed Product containing the
Batten Clinical Candidate within the Batten Field of Use, then the Parties shall
amend Exhibit A to include such applicable patent or patent application  For the
purpose of this Section 11, “Control” means the possession by Penn (whether by
ownership or license, other than pursuant to this Agreement) of the ability to
grant to Company access, a license, or a sublicense (as applicable) to the
applicable patent or patent application on the terms and conditions set forth
herein without violating the terms of any agreement or other arrangement with
any third party.

6

--------------------------------------------------------------------------------

 

 

12.

This Fourth Amendment amends the terms of the License Agreement and is deemed
incorporated into, and governed by all other terms of, the License
Agreement.  To the extent that the License Agreement is explicitly amended by
this Fourth Amendment, the terms of this Fourth Amendment will control where the
terms of the License Agreement are contrary to or conflict with the terms of
this Fourth Amendment.  All other terms and conditions of the License Agreement
not explicitly amended by this Fourth Amendment shall remain in full force and
effect.  The License Agreement, as previously amended, shall, together with this
Fourth Amendment, be read and construed as a single instrument.

 

13.

Signatures on this Fourth Amendment may be communicated by facsimile or e-mail
transmission and shall be binding upon the Parties upon receipt by transmitting
the same by facsimile or e-mail transmission, which signatures shall be deemed
originals.  If executed in counterparts, the Fourth Amendment shall be effective
as if simultaneously executed.

 

[Intentionally left blank]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Fourth Amendment to be executed by their duly authorized representatives.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

By:

 

/s/ John S. Swartley

Name:

 

John S. Swartley, PhD

Title:

 

Associate Vice Provost for Research

and Managing Director, PCI

Date:

 

April 5, 2019

 

REGENXBIO INC.

 

By:

 

/s/ Kenneth T. Mills

Name:

 

Kenneth T. Mills

Title:

 

President and CEO

Date:

 

April 5, 2019

 

8

--------------------------------------------------------------------------------

 

Appendix A - Patent Rights

 

Exhibit A

 

Patents and Patent Applications in the Patent Rights

 

Exhibit A- Part 1; No Field of Use Limitation

 

[****]

 

Exhibit A, Part 2-

Field of Use limited to viral vector mediated delivery of gene therapy product.

 

[****]

 

Penn / Wilson Lab Know-How for the Familial Hypercholesterolemia and Onithine

Transcarbamylase Deficiency (OTC) Programs

 

 

FH Know-How (associated with [****])

 

[****]

 

 

OTC Know-How (associated with [****])

 

[****]

9